Title: John Adams to Richard Cranch, 18 December 1781
From: Adams, John
To: Cranch, Richard


     
      My dear Brother
      Amsterdam Decr. 18 1781
     
     I send you a Volume of Politics. A Second Volume will be ready in 6 or 7 Weeks.—You will hear more about this Paper, in time.
     I have received several kind Letters from you. Pray continue to write me, altho you should be disappointed of my Answers. I have noted your Desire, in one of them and have taken such measures as I could, but fear you have received nothing as yet, although some have been sent. Little can be done in this Way. This Country begins to think seriously of Us but they must think a long time, you know.
     There is no Prospect of Peace. Let our Country men look to their Trade and Privateers, for I suspect the English will strain every Nerve, to hurt them in this Way finding so many Caudine Forks in the Land War. The English are amuzing the Dutch with insidious Proposals of a seperate Peace. But I am perswaded no such Thing can take Place. A Quadruple Alliance would be much more for the Honour and Interest of this Republic but whether they will think so time must discover.
     The Emperor has acceeded to the armed Neutrality: so that all the Powers of the World, are either at War with England or pledged to be Neutral. The King of Prussia acceeded sometime ago.
     The British Ministry seem to give over the Ideas of Conquest. By their Speeches in Parliament, their Hopes are extinct. Yet perhaps this may be a feint. It is impossible however, that they should do much. The People are meeting and making a Bustle, but all will evaperate in a few frothy Speeches, and fruitless Remonstrances.
     Our Allies have at last found the true Method of obtaining Tryumphs. If they pursue the Plan the War will be easy.
     The British Navy will be much weaker next year than this. Their Army is not proposed to be stronger, and they will not find it in fact, near so strong.
     Let Dr. Cooper read the Politique Hollandais, and tell him that I will send him his sermon and the Governors Speech and the Massachusetts Constitution, translated into Dutch, as soon as I can. The Translation is published with an elegant Comparison between the Massachusetts Constitution and that of this Republic.
     
      Remember me to every Body.
      Your affectionate Brother
     
    